Title: To Thomas Jefferson from John F. Mercer, 16 May 1803
From: Mercer, John F.
To: Jefferson, Thomas


          
            Sir
                     
            In Council May 16 1803
          
          I have submitted to the Council the result of the conversation which I had the honor of holding with you on the Application which the Executive of Maryland were directed to make to you on the subject of the Stock of this State in the British Funds.—I have stated to them the Measures which you have directed in conformity with the views and wishes of this Legislature in which they have expressed their entire concurrence, but as it will be their duty to communicate their proceedings under these Resolutions to the Legislature at their next Session, they would be gratified by being furnished with a Copy of the Letter which you have caused to be written to Mr. William Pinkney on this subject, if no wise inconsistent with the rules you may have established on similar subjects.
          I have also communicated to the Council the result of my application to you respecting this State’s Claim on the United States for Arms and Military Stores furnished during the Western Insurrection, as well as the substance of a personal conference I had with the Secretary at War to whom you had referred this subject.—they appear impressed with an opinion that the Secretary has given a force to some expressions of a Letter of Mr. McHenry, the late Minister, to this Executive, which they had not themselves discovered, but which in every view can in no wise affect the justice and legality of the demand.—If however there shall exist objections to this Claim on the part of the Executive of the United States, they hope to be furnished with them, in order that they may communicate them to the Legislature of their State, who will no doubt resort to some mode that may remove the doubts, or present the demand in some form that may be more acceptable.
          I cannot close this letter without praying you to receive my warm acknowledgements, in which the Council have expressed their entire concurrence, for the interest you have at all times taken in the attainment of that Justice which has so long been withheld from the State and more especially for your prompt attention to their late application.
          With perfect respect & devotion I have the honor to be, Sir Your Most obedient Serv.
          
            John F. Mercer
          
        